ITEMID: 001-79621
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: PETRIE AND OTHERS v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Josep Casadevall;Nicolas Bratza
TEXT: The following, who are British citizens, are named as applicants:
Patrick Petrie born in 1968 and resident in London,
Paul O’Toole born in 1966 and resident in Dudley
Darren Nash born in 1970 and resident in Herne Bay;
Robert Kakoo born in 1973 and resident in London.
The application is presented by Ms I Nembhard, a solicitor practising in London.
In November 1997, the four applicants were serving sentences of imprisonment in HM Prison Parkhurst.
On 8 November, an incident occurred in the prison involving three members of staff and a number of prisoners. The first applicant claimed that a prison officer had hit him on the head with a radio causing him to fall to the ground with a bleeding head. An altercation had ensued in which three prison officers received injuries. Six prisoners, including the applicants, were escorted to the segregation unit.
At about 8 a.m. on 9 November 1997, officers entered the first applicant’s cell in full riot gear. They punched him, kicked him and swore at him, calling him a “scumbag” and a “black bastard”. He was pinned to the ground and handcuffed. A female officer cut off his clothes with scissors. Once he was naked a pair of boxer shorts was pulled on him and he was removed to the prison yard. The officers continued kicking and beating him and threw him face down on the ground in a puddle. He was placed kneeling in a prison van and taken to HM Prison Albany nearby where the beating continued. He was placed in segregation and the officers threw food and water at him. He was forced to eat off the floor.
The other applicants were assaulted in a similar manner. The second applicant, O’Toole, was made to stand facing the wall. When he tried to look round, his head was smashed against the wall. The officers grabbed his hair and genitals.
Following allegations by the prison officers concerning the applicants’ conduct, the applicants stood trial, inter alia, for causing grievous bodily harm, violent disorder and affray.
In May 1999, the jury acquitted all four applicants.
The applicants lodged civil claims, inter alia, for assault and malicious prosecution.
Following a hearing before judge and jury in the High Court in June 2003, the first applicant succeeded in his claims of assault and malicious prosecution, and the other applicants succeeded in claims of misfeasance based on incidents of assault. The jury found, inter alia, that the prison officers had wrongly alleged that the first applicant was involved in the assault on the prison officers on 8 November, doing so deliberately without any honest belief in what they alleged and that the prison officers had punched and kicked him on 9 November during his transfer to another prison. The jury awarded GBP 36,000 to the first applicant, and GBP 10,000, 9,000 and 9,000 respectively to the other three applicants. The jury also made an award of GBP 15,000 in exemplary damages to be shared by the applicants.
After the conclusion of the civil proceedings, the applicants’ solicitor wrote to the Prison Service requesting a formal investigation into the allegations of abuse by prison officers. On 25 July 2003, the Prison Service indicated that it had commissioned an investigation by a prison governor from outside the area, Governor Robson of HM Prison Standford Hill. Though the applicants’ solicitor contested his independence, the internal investigation proceeded. On 7 October 2003, the Prison Service replied that Governor Robson did not work in the area and was not subject to any line management from that area in respect of his functions as governor or investigator. It was satisfied that the investigation would be carried out fairly and impartially and would be independent without supervision of control from anyone else. It would be decided later how widely the findings of the investigation would be disclosed.
On 28 May 2004 the Prison Service informed the applicants’ solicitor that the investigation was completed. It stated that the report would not be disclosed. Following a threat of legal proceedings, the report was provided to the applicants’ solicitor on 29 November 2004.
According to the report, prison officers emphatically denied the allegations and new evidence had become available, namely statements by other prison staff and by three prisoners who supported the accounts of staff. It noted that there had been extremely damaging inconsistencies in the account at trial of one officer but that there had also been inconsistencies in the accounts of the complainants which did not appear to have been challenged in the civil trial. It considered that there was little, and thereby insufficient evidence, apart from the minor injuries to the complainants, to substantiate their allegations of assault and fabrication of dishonest allegations. As regarded the first applicant, it concluded that it was unlikely and not independently substantiated that he had been assaulted in an unprovoked attack by a prison officer on 8 November or that he had been assaulted on 9 November when being transferred in full view of the Governor, the Independent Board of Visitors and other senior managers.
On 5 January 2005, the applicant’s solicitor wrote to the Prison Service making a formal request for a properly independent investigation into the applicant’s allegations. On 7 February 2005 the Prison Service refused that request.
In line with the Robson Report, no criminal or disciplinary sanctions have been commenced against any officer.
